Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-11-00550-CV

                         BP AMERICA PRODUCTION COMPANY,
                                      Appellant

                                                 v.

   Carlos M. ZAFFIRINI Sr., Dolores Angelina De la Garza, Clarissa De La Garza, Cristina
   Lorena Benavides, Servando Roberto Benavides, Delia Hilda Benavides Martinez, Maria
          Eugenia Benavides Gutierrez, Las Tinajas Minerals, Ltd., and Diana Solis,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2010CVF000798D1
                          The Honorable Joe Lopez, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we act as follows:

        For purposes of this judgment, “Zaffirini Lessors” consists of Carlos M. Zaffirini Sr.,
Dolores Angelina De la Garza, Clarissa De La Garza, Cristina Lorena Benavides, Servando
Roberto Benavides, and Delia Hilda Benavides Martinez; “Jones Lessors” consists of Maria
Eugenia Benavides Gutierrez and Las Tinajas Minerals, Ltd.; and “Lessors” consists of the
Zaffirini Lessors and the Jones Lessors.
     Declaratory-Judgment Action, Contract, Additional Damages, Attorney’s Fees Claims
       We REVERSE the portions of the trial court’s judgment that grant Lessors’ traditional
summary judgment motions; that award damages, additional damages, and attorney’s fees to
Lessors; and that deny BP’s no-evidence summary judgment motions on Lessors’ claims against
BP for breach of contract, attorney’s fees, breach of obligation of good faith and fair dealing, and
additional damages under lease section 36.14.
        We REVERSE the portion of the judgment that denies BP’s declaratory-judgment claim,
including its claim for court costs and attorney’s fees and RENDER judgment that the Zaffirini
lease requires a $1,750.00 per acre bonus payment, BP fulfilled that obligation, BP does not owe
                                                                                 04-11-00550-CV


Lessors any further bonus payment, Lessors are not entitled to attorney’s fees for breach of
contract, and BP is the prevailing party in the declaratory-judgment action.
       We RENDER judgment that Lessors take nothing on their claims against BP for breach of
contract, attorney’s fees and costs, breach of obligation of good faith and fair dealing, and
additional damages under section 36.14.
                    Fraud, Gross Negligence, Promissory-Estoppel Claims
       We AFFIRM the trial court’s denial of BP’s no-evidence summary judgment motion on
the Zaffirini Lessors’ affirmative defenses of nonreliance.
       We AFFIRM the trial court’s denial of BP’s traditional summary-judgment motion and
REVERSE the trial court’s grant of the Zaffirini Lessors’ and Jones Lessors’ traditional and
no-evidence summary judgment motions on BP’s claims against Lessors for fraud, fraudulent
inducement, and fraud by nondisclosure.
        We REVERSE the trial court’s denial of BP’s no-evidence summary judgment motions
against Lessors’ claims that BP committed fraud and gross negligence.
       We RENDER judgment that Lessors take nothing on their claims against BP for fraud,
gross negligence, and exemplary damages.
        We AFFIRM the trial court’s grant of Lessors’ traditional summary judgment motions and
its denial of BP’s traditional summary judgment motion on BP’s promissory-estoppel claim
against Lessors.
                                     BP’s Waived Claims
       We AFFIRM the trial court’s denial of BP’s traditional summary judgment motion and its
grant of Lessors’ no-evidence summary judgment motions against BP’s claims that Lessors
breached the lease agreement, breached Lessors’ implied duty to cooperate, committed fraudulent
concealment, and engaged in negligent misrepresentation, and against BP’s action to receive a
Kothmann lease extension.
                                 Lessors’ Affirmative Defenses
        We REVERSE the trial court’s denial of BP’s no-evidence summary judgment motion
challenging Lessors’ affirmative defenses of estoppel, promissory estoppel, quasi-estoppel, lack
of diligence, comparative negligence, contractual disclaimer, waiver, acquiescence, and release.
        We RENDER judgment granting BP’s no-evidence summary judgment motion
challenging Lessors’ affirmative defenses of estoppel, promissory estoppel, quasi-estoppel, lack
of diligence, comparative negligence, contractual disclaimer, waiver, acquiescence, and release.
                                          Diana Solis
       We AFFIRM the trial court’s grant of Diana Solis’s summary judgment motion against
BP’s claims and its award to her of attorney’s fees.

                                              -2-
                                                                                     04-11-00550-CV


                                               Costs
       We tax court costs for trial and appeal against Lessors.
                                        Remaining Matters
        We REMAND the cause to the trial court to reconsider its ruling on attorney’s fees in the
declaratory-judgment action in light of our disposition of this case, see State Farm Lloyds v.
C.M.W., 53 S.W.3d 877, 894 (Tex. App.—Dallas 2001, pet. denied) (“It is appropriate to award
attorney’s fees to the prevailing party in a declaratory-judgment action if the trial court believes
such fees to be reasonable and necessary and the award of such fees to be equitable and just.”),
and for further proceedings consistent with this opinion on BP’s remaining claims against Lessors
for common-law fraud, fraudulent inducement, and fraud by nondisclosure.

       SIGNED August 30, 2013.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice




                                                -3-